Citation Nr: 0620249	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service November 1967 to 
August 1969 and from July 1973 to April 1975.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

To support his claim, the veteran testified at a hearing at 
the RO in November 2005 before the undersigned Veterans Law 
Judge (VLJ) of the Board.

Unfortunately, however, further development is required 
before the Board can adjudicate the veteran's claim.  So it 
is being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on 
his part.


REMAND

Very recently, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the Veterans Claims Assistance Act 
(VCAA) notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.


Here, the RO sent the veteran VCAA letters in July 2002, 
November 2002, and more recently in January 2005 notifying 
him of the type of information and evidence needed to 
substantiate his claim for service connection 
(i.e., the first three elements discussed in Dingess/Hartman 
v. Nicholson).  But since the Dingess decision was not issued 
until March 2006, he was not provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date in the event service connection is granted.

As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), which informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence necessary to establish both a disability rating and 
an effective date.

Additionally, the prior VCAA notices issued in July 2002, 
November 2002, and January 2005 did not discuss whose 
ultimate responsibility - the veteran's or VA's, it is in 
obtaining supporting evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  See, too, Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

Thus, another VCAA letter must be issued to correct these 
procedural due process problems before the Board can decide 
this case.  And regrettably the Board, itself, cannot correct 
this procedural due process deficiency; rather, the RO must.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).



Records also show the veteran underwent a VA examination in 
March 2003 to determine the etiology of his hepatitis C.  But 
at the conclusion of that evaluation, the examining physician 
indicated the data he had access to, in his estimation, 
was insufficient to speculate about the likely etiology of 
the hepatitis C (noting also, of interest, that the veteran 
had serologic evidence of having contracted hepatitis A and B 
- in addition to C).

The veteran more recently submitted a statement in November 
2005 (the day of his hearing with the Board) from a private 
physician, W.E.M., MD.  Dr. M indicated he had reviewed the 
veteran's medical and military history and believed it more 
likely than not he contracted hepatitis C while in the 
military from 1968-1969 (i.e., during his first period of 
service).  But Dr. M did not discuss the rationale of his 
medical opinion supporting the claim; his opinion, instead, 
was entirely conclusory - albeit, according to him, based on 
a review of the relevant evidence.

Consequently, since the March 2003 VA examiner did not 
comment either favorably or unfavorably in response to the 
determinative question of whether the veteran's hepatitis C 
is etiologically related to his service in the military, and 
because Dr. M did not discuss the rationale of his more 
recent November 2005 opinion supporting the claim, additional 
medical comment is needed to properly adjudicate this appeal.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (discussing 
the insufficiency of opinions that lack supporting 
rationale).

The veteran has alleged several theories of why he has 
hepatitis C, none of which were specifically discussed, let 
alone accepted or discounted, by the March 2003 VA examiner.  
Nor did the VA examiner explain the contradictions between 
the veteran's statements during that examination and the 
medical evidence in his claims file, despite the examiner's 
review of the claims file.  Of particular note, the Board 
points out that, in statements and testimony during his 
hearing before the undersigned judge of the Board, the 
veteran alleged that his hepatitis C infection was 
attributable to one of the following risk factors:  
inoculations during service, the February or April 1968 
surgical removal of a sebaceous cyst from his left 
pre-aurical area, or exposure to bodily fluids while serving 
in Vietnam.

The veteran denied any intravenous (IV) drug use and alcohol 
abuse when reporting his significant medical history to the 
March 2003 VA examiner, but at other times acknowledged a 
history of intranasal cocaine use and a history of alcohol 
abuse to a VA post-traumatic stress disorder (PTSD) examiner 
and to his treating doctors at the local VA Medical Center 
(VAMC).  Similarly, he did not report to the March 2003 VA 
examiner having received a tattoo in 1962 or 1963, before 
entering the military - although, in his hearing testimony, 
he denied that it could have caused his hepatitis C because 
it was not noted on his military induction examination.  But 
at the same time, he acknowledged in his statements and 
hearing testimony that he did not use a sterilized needle 
when he "administered [his] own tattoo."  He also 
acknowledged having promiscuous sexual relations while in the 
military with women other than his wife, but did not report 
this information either to the March 2003 VA examiner.

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated medical opinion.  Cf. 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Again, the 
March 2003 VA examiner indicated that serologic testing 
showed evidence of remote hepatitis A and B (in addition to 
the type C claimed), and did not explain the impact of those 
additional findings, other than to state that the etiology of 
the veteran's hepatitis C could not be determined solely by 
the serologic findings.  So this opinion did not provide the 
level of information needed to decide this appeal.  See Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).



And, as mentioned, Dr. M's more recent November 2005 medical 
opinion, while favorable to the claim, was entirely 
conclusory since it did not expound on the basis of it.  Dr. 
M also, like the VA examiner, did not provide any 
explanations for the veteran's conflicting statements, nor 
did Dr. M explain any disparities in the medical evidence of 
record.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based upon an inaccurate 
factual premise or history as related by the veteran).

So it remains unclear whether the veteran's hepatitis C is 
causally or etiologically related to his military service.  
Consequently, a medical opinion is needed to resolve this 
medical issue.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  VA adjudicators may 
consider only independent medical evidence to support their 
findings; they may not rely on their own unsubstantiated 
medical conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran another VCAA letter.  
The letter must:  (a) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection; 
(b) inform him about the information and 
evidence that VA will seek to provide; 
(c) inform him about the information and 
evidence he is expected to provide; 
and (d) request or tell him to provide 
any evidence in his possession pertaining 
to this claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); Mayfield v. Nicholson, 
444 F.3d 1328  (Fed. Cir. 2006).

*Also provide the veteran an explanation 
of the information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal.  
See Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 
3, 2006).

And the veteran must be given ample 
opportunity to supply additional 
information, evidence, and/or argument in 
response to the VCAA letter and to 
identify additional evidence for VA to 
obtain regarding his claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.  If any 
request for records is unsuccessful, 
notify the veteran of this in accordance 
with the VCAA.



2.  Ask that W.E.M., MD, who submitted 
the statement on the veteran's behalf in 
November 2005, submit an additional 
supplemental statement discussing the 
specific medical rationale for his 
favorable opinion.

3.  Schedule the veteran for a VA 
hepatology examination to obtain a 
medical opinion concerning the etiology 
of his hepatitis C.  The designated 
VA examiner should provide an opinion as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) the veteran's hepatitis C is 
related to his service in the military.  
In particular, the VA examiner should 
determine whether this condition is the 
result of purported inoculations during 
service, exposure to bodily fluids, 
surgery, or promiscuous sexual relations.  
The additional risk factors from activity 
both before and after service include 
receiving a tattoo with an unsterilized 
needle, alcohol abuse, and intranasal 
cocaine use.  The VA examiner's 
determination should take into 
consideration all of these relevant 
factors, before, during and since the 
veteran's military service.  
And to facilitate making this 
determination, please review all relevant 
evidence in the claims file, including a 
copy of this remand.  Conduct all 
diagnostic testing and evaluation needed 
to make this determination.

The basis of the examiner's opinion 
should be fully explained, if necessary, 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.



3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If his claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the claim to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


